DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 12 April 2022, the 112(b) rejections are withdrawn by amendment to claims, claims 1-4 have been amended, and claims 1-5 remain pending in the application.
The 102 and 103 rejections are maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (US 2016/0380266 A1). Hereinafter referred to as Suzuki.
Regarding claim 1, Suzuki discloses a method for producing an all solid-state battery (“Production of Battery” [0125]-[0126]), the method comprising:
a first step of stacking a first active material layer (“cathode active material” [0116] which is used in the “Production of Cathode”) over at least one surface of a solid electrolyte layer (“solid electrolyte material” [0057]) to constitute a stack (“obtained cathode, solid electrolyte layer … were laminated in this order to form a laminated body” [0126]); and
a second step of pressing the stack to constitute a compact (“Next, the mixture layer 11a is pressed” [0088] where the mixture layer contains “a hollow cathode active material” [0088]),
wherein in the first step, the first active material layer contains a secondary particle of an active material (“cathode active material in the disclosed embodiments is ordinarily secondary particles” [0050]), and
wherein in the second step, the secondary particle is crushed to primary particles by said pressing (“in which plural primary particles aggregate” [0050] where pressing is done “so strongly as to crush the hollow cathode active material … that the cathode active material layer is further densified” [0089]), the secondary particle being present in an interfacial portion between the first active material layer and the solid electrolyte layer (“solid electrolyte layer in the disclosed embodiments is a layer formed between the cathode active material layer and the anode active material layer” [0089] and “sufficient pressure is conducted to the solid electrolyte material located in the neighborhood of the contact point of the hollow cathode active material” [0090]), and a proportion of the number of a plurality of secondary particles after the second step present in the interfacial portion within a range to which pressure is applied by the pressing is equal to or less than 10% of the total number of the primary particles and the plurality of secondary particles of the active material (“The pressing step in the disclosed embodiments is a step of pressing the mixture layer in a thickness direction to form a flat cathode active material with a hollowness in a range of more than 0% and 10% or less out of the above-mentioned hollow cathode active material” [0104] where the percentage of the cathode active material that remain hollow after pressing correspond to the instant secondary particles).

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0380266 A1).
Regarding claim 2, Suzuki discloses all of the limitations for the method as set forth in claim 1 above, and wherein
a relation of 0 ˂ (X/Y) ≤ 0.1 is satisfied wherein X is a diameter of each of the primary particles (µm) and Y is a thickness of the solid electrolyte layer (µm) ([0096] where the average particle diameter D50 of the hollow cathode active material ranges between 0.1 µm to 20 µm and has an aspect ratio, or long axis length/short axis length, of 1.3 or less, Example 1 in [0132] discloses that the aspect ratio of the pressed cathode active material is 1.7 from an initial 1.0, and Table 1 discloses that the hollowness reduced to half of the original hollowness, or to 0.5 of the original. With this given information, one of ordinary skill can determine that the reduction of the short axis length is 0.5423, which corresponds to a diameter range of 0.05 µm to 10.8 µm for the primary particles. Furthermore, [0082] discloses that the thickness of the solid electrolyte layer ranges from 0.1 µm to 1000 µm. This corresponds to a X/Y range of 0.00005 to 108, which is an encompassing range to the instantly claimed range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0380266 A1) as applied to claim 1 above, and further in view of Hikata et al (US 2010/0124694 A1). Hereinafter referred to as Hikata.
Regarding claim 3, Suzuki discloses all of the limitations for the method as set forth in claim 1 above, and wherein
in the first step, the first active material layer is stacked over one surface of the solid electrolyte layer (“obtained cathode, solid electrolyte layer … were laminated in this order to form a laminated body” [0126]), and a second active material layer is stacked over another surface of the solid electrolyte layer to constitute the stack (“cathode, solid electrolyte layer and anode were laminated in this order” [0126] where the anode comprises of “an anode active material” [0119]), the first active material layer having a first opposing part that is opposite to the second active material layer across the solid electrolyte layer (Fig. 4), the first active material layer containing a secondary particle of a first active material (“cathode active material in the disclosed embodiments is ordinarily secondary particles” [0050]), and
in the second step, the secondary particle of the first active material is crushed by said pressing (pressing is done “so strongly as to crush the hollow cathode active material … that the cathode active material layer is further densified” [0089]), the secondary particle of the first active material being present on an interfacial portion between the first opposing part of the first active material layer and the solid electrolyte layer (“solid electrolyte layer in the disclosed embodiments is a layer formed between the cathode active material layer and the anode active material layer” [0089] and “sufficient pressure is conducted to the solid electrolyte material located in the neighborhood of the contact point of the hollow cathode active material” [0090]).
Suzuki does not disclose wherein, in the first step, the first active material layer having an extending part that extends beyond the first opposing part in a width direction.
However, Hikata discloses a first active material layer (“positive electrode 1” which “comprises … an active material-containing layer 1b” [0080]) stacked over one surface of the solid electrolyte layer (“separator 8” [0080], Fig. 7 where 1b is disposed over one surface of 8), a second active material layer (“negative electrode 2 comprises … an active material containing layer 2b” [0080]) stacked over another surface of the solid electrolyte layer (Fig. 7 where 2b is disposed on the surface of 8 that is opposite of the surface that 1b is disposed on) to constitute the stack, and the first active material layer having a first opposing part (central part of the electrode group in Fig. 4 where the positive electrode fully overlaps the negative electrode, or the positive electrode is indicated to be longer than the negative electrode). Hikata teaches wherein the first active material layer having an extending part that extends beyond the first opposing part in a width direction, and therefore beyond the peripheral ends of the second active material layer (Fig. 4). Hikata further teaches that the combination of the first active material having the opposing part and the extending part is desired to make a stack of flat form by pressing ([0081]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add an extending part to the first active material layer of Suzuki in view of Hikata that extends beyond the first opposing part in a width direction in order to achieve an electrode stack that can be made into a desired flat form by pressing.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0380266 A1) in view of Hikata (US 2010/0124694 A1) as applied to claim 3 above, and further in view of Singh et al (US 2011/0281173 A1). Hereinafter referred to as Singh.
Regarding claim 4, modified Suzuki discloses all of the limitations for the method as set forth in claim 3 above, and wherein
in the first step, the second active material layer has a second opposing part that is opposite to the first active material layer across the solid electrolyte layer (Suzuki “cathode, solid electrolyte layer and anode were laminated in this order” [0126] where the anode comprises of “an anode active material” [0119]), and contains a secondary particle of a second active material (Suzuki “graphite (D50=10 μm, manufactured by Mitsubishi Chemical Corporation) as an anode active material” [0119] where D50 is disclosed to be an “average particle diameter” [0063], which implies particles comprising the second active material or the anode active material), and
in the second step, the secondary particle of the second active material being present on an interfacial portion between the second opposing part of the second active material layer and the solid electrolyte layer (Hikata “separator is interposed between the positive electrode and negative electrode” [0068], which implies an interface between the second active material or the negative electrode and the separator).
Modified Suzuki does not disclose wherein, in the second step, the secondary particle of the second active material is crushed by said pressing.
However, Singh discloses a first active material layer stacked over one surface of the solid electrolyte layer (“t positive electrode active material and an electrolyte that has been chosen specifically for use with the positive electrode active material” [0027]), a second active material layer stacked over another surface of the solid electrolyte layer to constitute the stack (“FIG. 1 illustrates various exemplary arrangements for negative electrode active material (black regions) and NE electrolyte (grey regions).” [0021]), and a secondary particle of a second active material (“negative electrode active material can be arranged as particles (FIGS. 1a-1d. 1f) or as a thin film or foil (FIG. 1e).” [0021]). Singh teaches wherein, in the second step, the secondary particle of the second active material is crushed by said pressing (“negative electrode material is not a solid thin film, but instead is arranged as an aggregation of negative electrode active material particles … Such a structure can be made, for example, by pressing and/or by sintering the negative electrode active material particles” [0022]). Singh further teaches that secondary particles of the second active material are in close contact with one another to ensure ionic and electronic communication among the particles ([0022]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the method of modified Suzuki in view of Singh wherein, in the second step, the secondary particle of the second active material is crushed by said pressing in order to ensure that the secondary particles of the second active material are in close contact with one another that maintains ionic and electronic communication within the second active material.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0380266 A1) as applied to claim 1 above, and further in view of Saitou et al (WO 2015/045719 A1). Hereinafter referred to as Saitou.
Regarding claim 5, Suzuki discloses all of the limitations for the method as set forth in claim 1 above, but does not disclose wherein
in the first step, the stack has an unevenness over a surface of the active material layer, the unevenness being caused by the secondary particle, and
in the second step, the secondary particle is crushed to the primary particles by said pressing to reduce the unevenness over the surface of the active material layer in the interfacial portion between the active material layer and the solid electrolyte layer, the secondary particle being present in the interfacial portion.
However, Saitou discloses an active material layer over at least one surface of a solid electrolyte layer to constitute a stack (“positive electrodes and negative electrodes for the laminated lithium ion secondary battery according to the present embodiment are laminated so as to face each other with anon-aqueous electrolytic solution and a separator interposed therebetween.” [0038]) and contains a secondary particle of an active material (“positive electrode active material particles existing on the outermost surface of the positive electrode active material layer 2 are the positive electrode active material particles 3” [0023]), and wherein the secondary particle is crushed to primary particles by pressing (“positive electrode active material particles are secondary particles formed by agglomeration of primary particles” [0023] where “the positive electrode active material particles are pressed with a pressure sufficient to cause cracks in some of the positive electrode active material particles existing on the outermost surface due to contact between the positive electrode active material particles” [0024]). Saitou teaches wherein in the first step, the stack has an unevenness over a surface of the active material layer (“Inside the positive electrode active material layer, there are gaps between the positive electrode active material particles before the pressing process” [0008]), the unevenness being caused by the secondary particle (“gaps between the positive electrode active material particles” [0008]), and in the second step, the secondary particle is crushed to the primary particles by said pressing to reduce the unevenness over the surface of the active material layer in the interfacial portion between the active material layer and the solid electrolyte layer (“as the material of the roller surface that comes into contact with the surface of the roller, that is, the surface of the positive electrode active material layer, … the pressure inside the positive electrode active material layer becomes high, and cracks may occur in the positive electrode active material particles existing inside the positive electrode active material layer.” [0035]), the secondary particle being present in the interfacial portion (“inside the positive electrode active material layer” [0035]). Saitou further teaches that the combination of these steps avoids applying a locally high pressure to individual secondary particles on the outermost surface of the active material layer and suppresses the generation of cracks on the outermost surface ([0036]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the method of Suzuki in view of Saitou wherein in the first step, the stack has an unevenness over a surface of the active material layer, the unevenness being caused by the secondary particle, and in the second step, the secondary particle is crushed to the primary particles by said pressing to reduce the unevenness over the surface of the active material layer in the interfacial portion between the active material layer and the solid electrolyte layer, the secondary particle being present in the interfacial portion. Thus, the person of ordinary skill would be able to achieve an active material layer that suppresses the generation of cracks on the outermost surface of the active material layer.

Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive. 
Applicant appears to argue that Suzuki is silent to disclosing pulverizing the secondary particle to form primary particles during the pressing step, and therefore is not concerned with achieving a suppression of short circuits effect.
However, in response to applicant, Suzuki does disclose a formation of primary particles by pulverizing, or crushing, secondary particles in [0089] which discloses “pressing so strongly as to crush the hollow cathode active material … that the cathode active material layer is further densified” where [0050] discloses that “the flat cathode active material … is ordinarily secondary particles in which plural primary particles aggregate … The hollowness of the flat active material is ordinarily more than 0% and may be 1 % or more, or 3% or more”. The disclosed densification and reduction in hollowness of the primary particles, which is disclosed to originate from the secondary particles, are synonymous effects of the pressing. Lastly, the invention of Suzuki is concerned with a suppression of short circuits by utilizing a solid electrolyte layer, as disclosed in [0003].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721